After Remand from the Supreme Court

ROBERTSON, Presiding Judge.
The prior judgment of this court has been reversed and the cause remanded by the Supreme Court of Alabama. See Ex parte City of Guntersville, 728 So.2d 611 (Ala.1997). On remand to this court, and in compliance with the Supreme Court’s opinion, the judgment of the trial court is hereby reversed and the cause remanded for entry of a judgment consistent with the Supreme Court’s opinion.
REVERSED AND REMANDED.
YATES, MONROE, CRAWLEY, and THOMPSON, JJ., concur.